Case 2:18-cv-11963-ES-JSA Document 84 Filed 05/24/21 Page 1 of 3 PageID: 1640




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  THE CHILDREN’S PLACE, INC.,

                        Plaintiff,              CIVIL ACTION NO. 2:18-CV-11963-ES JAD

                        vs.

  GREAT AMERICAN INSURANCE
          COMPANY,

                       Defendant.


              MOTION TO WITHDRAW DANIEL HENTSCHEL
    AS COUNSEL OF RECORD FOR PLAINTIFF THE CHILDREN’S PLACE, INC.

       Pursuant to Rule 102.1 of the Local Rules of the United States District Court for the

District of New Jersey, Plaintiff, The Children’s Place Inc. (“Plaintiff”), hereby moves this Court

for leave to withdraw Daniel Hentschel as counsel of record in the above captioned matter. Mr.

Hentschel is no longer associated with the firm of Hunton Andrews Kurth LLP. Please withdraw

his appearance on behalf of Plaintiff, and remove his name as attorney of record from the Court’s

docket. Walter J. Andrews and the undersigned of Hunton Andrews Kurth LLP will continue to

represent Plaintiff and the withdrawal will cause no delay in this action. Therefore, Plaintiff

respectfully requests that the Court grant Plaintiff’s motion to withdraw Mr. Hentschel as

counsel of record and order that he be removed from the Court’s electronic service list.
Case 2:18-cv-11963-ES-JSA Document 84 Filed 05/24/21 Page 2 of 3 PageID: 1641




Dated: May 24, 2021

                                         Respectfully submitted,

                                          /s/ Kevin V. Small
                                         Kevin V. Small
                                         HUNTON ANDREWS KURTH LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         (212) 309-1000
                                         ksmall@HuntonAK.com

                                         – and –

                                         Walter J. Andrews
                                         (admitted pro hac vice)
                                         HUNTON ANDREWS KURTH LLP
                                         1111 Brickell Avenue, Suite 2500
                                         Miami, FL 33131
                                         (305) 810-2500
                                         wandrews@HuntonAK.com

                                         Counsel for Plaintiff
                                         The Children’s Place Inc.


TO: All Counsel of Record
Case 2:18-cv-11963-ES-JSA Document 84 Filed 05/24/21 Page 3 of 3 PageID: 1642




                                   CERTIFICATE OF SERVICE


        I hereby certify that, on May 24, 2020, I filed a true and correct copy of the foregoing

document via the Court’s CM/ECF electronic-filing system, which will send electronic

notification of such filing to all counsel-of-record in this action.



                                                        /s/ Kevin V. Small
                                                        Kevin V. Small




083295.0000004 EMF_US 85291158v1
